DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered. 
Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are persuasive only in part.
First, the amendments to the specification (and claims) overcome the previous objections to the specification, which are withdrawn; however, new objections are made e.g., based on the claim amendments, as detailed below.
Second, regarding the enablement rejection under 35 U.S.C. 112(a), applicant asserts:
“Regardless, Applicant respectfully asserts that this is not a proper ground for a rejection for lack of enablement because operably connecting two drive units is well known to persons of ordinary skill in the art and no “undue experimentation” would be needed. See Manual of Patent Examination Procedure § 2164.01 (“The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.)  Applicant believes that the Examiner has completely ignored what is “known in the art.” According to the MPEP, “A patent need not teach, and preferably omits, what is well known in the art.” Id. Nor has the Examiner considered the “factors” for determining whether “any necessary experimentation is “undue.’” Manual of Patent Examination Procedure § 2164.01(a (“It is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.”’).

The examiner believes applicant has apparently misapprehended the basis of the enablement rejection and the contents of the Office action, with the rejection not being made because applicant has not disclosed the operable connection of two drive units, but rather because e.g., “applicant has not enabled the full scope[] of operating the electric machine in an electrically neutral manner such that current does not flow thereby compensating no-load losses in an electric vehicle. . . .”  As to the (eight) Wands “factors”, they were particularly addressed by the examiner at paragraphs 26 and 27 of the final rejection dated 15 December 2021.  Accordingly, applicant’s arguments are not persuasive in this respect.
Applicant further asserts:
“A person of ordinary skill would know that, when driving a hybrid vehicle while a first electric machine is in a no-load operation (idling), the electric machine must keep rotating at a specific speed (be entrained) so that, when it is needed, it can quickly couple to the drive train that is already spinning due to the second drive unit. The original German language specification also recited “schleppverluste,” which can be translated not only as “entrainment losses” but also as “drag losses.” For hybrid vehicles, this is a well-known concept to those of ordinary skill in the art, and regardless of what term is used.”

The examiner is not fluent in German.
The examiner is aware of no such hybrid vehicle requirement (i.e., “must keep rotating”) that the electric machine must be kept rotating (ostensibly when it is NOT coupled to the drivetrain, as apparently argued) “so that . . . it can be quickly coupled[1] to the drive train”.  In fact, the examiner is unaware of any variations in electric/hybrid vehicle topologies that might require a rotating electric motor that is both idling and uncoupled from the drive train, as applicant postulates.  (The examiner can imagine perhaps pre-synchronizing an electric motor that is coupled to a drivetrain by a dog clutch so that it can be quickly coupled, but even this wouldn’t require that the “electric machine must keep rotating at a specific speed”, as argued by applicant.)   The examiner is also unaware of all the variations in electric/hybrid vehicle topologies that might be used in conjunction with or covered by the phrase “driving a hybrid vehicle while a first electric machine is in a no-load operation (idling)”, with even applicant’s own topology being unexplained (or under-explained) in the detailed description.
For example only, Yamamoto et al. (‘492), applied herein and cited previously, himself teaches e.g., at paragraphs [0124]ff (see also paragraphs [0093], [0099], etc.) that a one-way clutch 50 (FIG. 3) may optionally be positioned between the motors 2A, 2B and the respective rear wheels such that the motors may be stopped completely when they are not driving, with the clutch subsequently coming into an engaged state at a time when rotational power to the rear wheels is inputted from the motors.  Therefore, Yamamoto et al. (‘492) apparently teaches that the “must keep rotating” is not necessarily a requirement of hybrid vehicles.
Similarly, Hanyu et al. (6,258,006), cited previously, also teaches the motor B 13 of a hybrid vehicle may be stopped when the vehicle travels with the required driving torque coming from the motor A 12 (column 10, lines 3ff).  Therefore, Hanyu et al. (‘006) apparently teaches that the “must keep rotating” is not necessarily a requirement of hybrid vehicles.
Additionally, Wang et al. (2011/0120788; cited herewith) reveals a hybrid vehicle having first and second motors, wherein either motor can be stopped while the vehicle is driven (e.g., by the other motor).  Therefore, Wang et al. (‘788) apparently teaches that the “must keep rotating” is not necessarily a requirement of hybrid vehicles.
Accordingly, applicant’s arguments are not persuasive in this respect.
Applicant argues further:
“Paragraph [0004] of the specification as filed explains that entrainment by the internal combustion engine “leads to increased fuel consumption,” while compensating for entrainment in a mechanically neutral manner (using the battery) “can lead to an excessive discharging of a vehicle battery.” When the first electric machine is in a no-load/idling operation while the second drive unit is driving the vehicle, the claimed invention switches between electrically neutral and mechanically neutral compensation (switching what powers) the torque of the first electric machine “depending on at least one of a charge state of the at least one battery, a filling state of a fuel tank, and predictive data for a route that the electric vehicle is traveling.””

The examiner believes this argument is not commensurate with the scope of the claims, e.g., with the claims not requiring and the specification also apparently not describing “switching” of “[what] powers”, as argued.
Third, regarding the description requirement rejection under 35 U.S.C. 112(a), applicant asserts:
“On page 17 of the final Office Action, the Examiner asserts that the specification does not disclose how the second drive unit entrains the electric machine in order to operate with zero current control. As noted above, the independent claims have been amended to recite “operating the first electric machine as a generator producing generator torque in an electrically neutral manner such that current does not flow, wherein the generator torque is powered by the second drive unit.” As discussed above, Applicant has also amended the independent claims to recite “a drivetrain coupled to the first drive unit, the second drive unit, or both the first and second drive unit the second drive unit depending on the operating state,” which is supported by paragraph [0002] of the specification as filed.”

However, paragraph [0002] describes German prior art2 (which applicant has apparently not even attempted to incorporated by reference into the specification), and again, the examiner is not fluent in German.  The examiner sees no clear indication of any coupling of first and second drive units (e.g., to a drivetrain) in applicant’s specification (e.g., a coupling depending on “the operating state”) in applicant’s disclosure, or even any mention or apparent depiction of a drivetrain outside the context of the German prior art described in paragraph [0002].
Applicant continues:
“Applicant respectfully asserts that a person of ordinary skill in the art would know that, when both the first and second drive unit are coupled to the drivetrain and the first drive unit (first electric machine) and the first electric machine is idling (in no load operation) with no battery power supplied to the first electric machine, some of the torque from the second drive machine will be transferred to the first electric machine, thereby entraining (dragging along) the first electric machine. Again, the Examiner appears to ignore the knowledge of one skilled in the art. See Manual of Patent Examination Procedure § 2161.01 (“The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”)”

First, the examiner does not understand what applicant asserts in the underlined portion of the passage.  (The examiner will guess that his not understanding results at least in part from lack of clarity in what is being expressed.  The examiner is aware of parasitic losses generated in numerous, but not all kinds, of electric motors – see for example only Footnote 6 that describes the loss/load characteristics of e.g., two kinds of electric motors used in hybrid vehicles.)  Second, the examiner is not ignoring the knowledge of one skilled in the art, and is doing his best with a difficult disclosure.  Rather, the examiner understands (e.g., from MPEP 2161.01, I.) that, for satisfying the description requirement, the specification must explain how the claimed function was achieved by applicant, not how it would possibly/theoretically be achieved by one of ordinary skill in the art, in order to demonstrate that applicant himself had possession of the (full scope of the) claimed invention.3
Fourth, regarding the rejections under 35 U.S.C. 112(b), in view of the claim amendments and certain ones of applicant’s arguments which are considered persuasive, previous rejections are withdrawn, with new/remaining ones instituted herein.
Fifth, in view of the claim amendments and the alternative phraseology now separating the ultimate clause from the penultimate clause in each of the independent claims 1, 9, and 11, the examiner modifies the 35 U.S.C. 103 rejections to no longer use the third reference, Lynch (‘795).
In this respect, applicant argues first:
“Yamamoto discloses that the rear-wheel drive device is always connected to the wheels. . . .”

The examiner believes applicant has mis-interpreted Yamamoto et al. (‘942) and the purpose and function of the one way clutch(es) 50 (e.g., FIG. 3) that disengage(s) when the motor(s) are not driven (paragraph [0090]), thereby disengaging the motors from driving relationship with the wheels.
Applicant argues next:
“While, in Yamamoto’s medium and high-speed forward drive, Yamamoto discloses that the electric machine (rear-wheel drive device 1) is idling, Yamamoto does not disclose switching between power sources for generating the torque of the idling electric machine. As noted above, Yamamoto discloses that the rear-wheel drive device 1 is always connected to the wheels, such that when the rear-wheel drive device 1 is idling, the torque from the wheels is always transmitted to the generator of the rear-wheel drive device 1. Yamamoto, paragraph [0058]. Thus, Yamamoto does not disclose variable compensation for entrainment of the rear-wheel drive device 1 while it is idling.”

In response, the examiner merely notes that applicant apparently does not claim (and may not even clearly disclose) switching between power sources for generating the torque of the idling electric machine, with only a single generation of torque in conjunction with the (first) electric machine apparently being claimed, albeit unclearly.  Therefore, this argument is not persuasive as not being commensurate with the scope of the claims.
Applicant continues:
“Paragraph [0011] of Frey does not discuss switching between switching between power sources for generating the torque of the idling electric machine.”

Again, applicant apparently does not claim (and may not even clearly disclose) switching between power sources for generating the torque of the idling electric machine.  Accordingly, applicant’s arguments are again not persuasive in this respect.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drivetrain coupled to the first drive unit, the second drive unit, or both the first and second drive unit the second drive unit as recited in the independent claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification (Claim) Objections
[This section is divided into two parts, I and II, below:]
I. The disclosure is objected to because of the following informalities: at claim 9, lines 1 and 2, “storage medium storage medium” should apparently read, “storage medium”; at claim 11, line 11, “a idling operation” should apparently read, “an idling operation”, for grammatical correctness; and at claim 17, line 2, the two successive commas (“, ,”) are incorrect.  
Appropriate correction is required.
II. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)4.  Correction of the following is required: antecedent basis should be provided in the specification description of the invention for the new claim terminology, “a drivetrain coupled to the first drive unit, the second drive unit, or both the first and second drive unit the second drive unit depending on the operating state”, and “torques of the first electric machine which occur due to drag on the first electric machine during the idling operation”, so that the meanings of these new terms may be ascertainable from the teachings of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 to 9, 11, and 13 to 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has not enabled the full breadth5 of operating the first electric machine in an electrically neutral manner such that current does not flow or supplying power to the first electric machine “for torques of the first electric machine which occur due to drag on the first electric machine during the idling operation”, apparently by or in combination with using torque from the second drive unit to drive the electric vehicle in the no-load/idling operation of the first electric motor depending on at least one of a charge state of the at least one battery, a filling state of the fuel tank, and predictive data for a route that the electric vehicle is traveling.
For example, applicant has not enabled one of ordinary skill in the art to so operate the first electric machine in an electrically neutral manner in any and all ways such that current does not flow by powering using the second drive unit because i) no connection or interrelation between the second drive unit/engine/second electric motor and the first electric machine/first drive unit is clearly disclosed or inferable from the disclosure, ii) no (particular electric machine) structure is disclosed for the first drive unit by which a desired result of current not flowing (i.e., “so that current does not flow”, apparently, in some portion thereof) during an idling operation might be achievable[6], iii)  no technique of regulating the first electric machine/first drive unit so that current does not flow, by powering generator torque with the second drive unit/engine/second electric motor is disclosed, iv) it is not disclosed what would constitute any or all “current [] not flow[ing]” (e.g., perhaps in the first electric motor somewhere, perhaps somewhere else?) in the context of applicant’s invention7, and v) it is not even disclosed how the “generator torque” might be produced by the first electric machine and powered by the second drive unit while current does not flow, etc.  
Similarly, applicant has not enabled one of ordinary skill in the art to supply power of the at least one battery to the first electric machine that is or would somehow be for any and all “torques of the first electric machine which occur due to drag on the first electric machine during the idling operation”, whatever that might mean, apparently by or in combination with using torque from the second drive unit in the no-load/idling operation of the first electric motor depending on at least one of a charge state of the at least one battery, a filling state of the fuel tank, and predictive data for a route that the electric vehicle is traveling, because i) the actual torque of the first electric machine/first drive unit is inherently unknown, even if its commanded torque is zero, due to the unknown/unknowable no-load/idling losses for any and all kinds of first electric machines/first drive units covered by the claim, ii) no (electric machine) structure is disclosed for the first drive unit by which it might be inferred or determinable what the no-load/idling losses might be and/or how battery supplied power might be converted by/in the first electric motor in the no-load/low-load/idling state that was inherently inefficient[8] in order for the supplied power to somehow be or to perform a function of somehow being, “for the torques of the first electric machine which occur due to drag on the first electric machine during the idling operation”, and iii) no technique of regulating the battery supplied power so as to achieve the claimed (“for . . .”) function has apparently been disclosed, and it is even not disclosed what would constitute such “torques of the first electric machine” or such “drag” or such “idling operation” in the context of applicant’s invention9, or how the claimed (“for . . .”) function might perhaps be effected.  That is, applicant has not enabled one of ordinary skill in the art to so supply electric power from a battery to the first electric machine/first drive unit in order to be “for” the torques due to the drag during the idling operation.
In particular, because the claims are so broad as to cover all generator torques in the first electric machine powered by the second drive unit produced in an electrically neutral manner such that current does not flow and to cover all techniques and operations for supplying battery power to the first electric machine that is or might somehow be for torques of the first electric machine which occur due to drag on the first electric machine during the idling operation, even while no particular first electric machine structure is disclosed in/for which current might not flow and in/by which current might be supplied or torques or drag might be produced in the idling operation, because the nature of the invention is highly complex, because the state of the prior art is not well developed and/or is indeterminate because of the claim indefiniteness, because the level of ordinary skill in the art, even if highly skilled, would find it difficult to understand what was intended by applicant’s limited disclosure (which causes applicant to seek apparent clarification in multiple possible meanings of German words) related perhaps to a myriad of possible idling losses, idling operations, etc. that any and all first drive units might experience and that the examiner or one of ordinary skill in the art might not even be able to fully imagine, because the first drive unit/first electric machine could include any kind of electric machine, making the no-load/idling losses unpredictable, because applicant has provided little or no directions for implementing the invention by controlling currents/power for any and all kinds of first electric machines, and has not even defined what would constitute a current “not flow[ing]” (e.g., not flowing where, not flowing in what respect?) or defined what would constitute possible “idling losses”, “drag”, etc., because applicant has provided no working examples, and because all of the experimentation for implementing the full breadth of these claims would be left to the public to perform, the examiner believes undue experimentation on the part of the public would be required to implement these claims.
Regarding claims 5, 6, 15, and 16, applicant has not enabled the full breadth of having the internal combustion engine or a second electric machine mechanically powering the generator torque, whatever that means.  Regarding claims 7, 8, 17, and 18, applicant has not enabled the full breadth having the battery electrically supplying power for torques of the first electric machine which occur due to drag on the first electric machine during the idling operation, whatever that means.
In particular, because the claims are so broad as to cover all instances in which the engine or second electric machine are used for powering the generator torque or the battery is used for supplying current for the torques/drag, because the nature of the invention (compensating for idling losses and electric motor current control) is highly complex, because the state of the prior art relating to these compensations and controls are not well-developed or well-defined, because the level of ordinary skill in the art, even if highly skilled, would find it difficult to understand what was intended by applicant’s limited disclosure (which causes applicant to seek apparent clarification in multiple possible meanings of German words) related perhaps to a myriad of possible idling losses, idling operations, etc. that any and all drive units might experience and that the examiner or one of ordinary skill in the art might not even fully imagine, because the first drive unit/first electric machine could include any kind of electric machine, making the no-load/idling losses unpredictable, because applicant has provided little or no directions for implementing compensation or control in the claimed manners and for controlling currents for any and all kinds of first electric machines, and has not even defined what would constitute possible “idling losses”, “drag”, etc., because applicant has provided no working examples, and because all of the experimentation for implementing these claims would be left to the public to perform, the examiner believes undue experimentation on the part of the public would be required to implement these claims.
Claims 1, 3, 5 to 9, 11, and 13 to 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the (full scope of the) claimed invention.
Regarding claims 1, 9, and 11, it was not previously described that the now claimed “drivetrain” (whatever that might possibly encompass) was coupled to the first drive unit, the second drive unit, or both the first and second drive unit depending on the operating state, whatever that means, wherein the second drive unit may be a second electric machine 30 (FIG. 2) or an internal combustion engine 40 (FIG. 1), as disclosed and claimed.  No dependent-type coupling of any drivetrain to the first drive unit or to the second drive unit (and/or to both the first and second drive units) was apparently previously described, with a “drivetrain” only being described with reference to a German prior art publication at filed paragraph [0002] that includes generators as well as electric motors for serial or parallel operating mode and apparently also includes an engine and which is apparently not incorporated by reference into the disclosure (and could not apparently be used to incorporate “essential material” in any event; 37 CFR 1.57(d)).  In the prior art publication, the description of the machines’ apparent (?) relation to the drivetrain and/or to each other in the prior art only indicating, “[t]hese machines are differently integrated or coupled, depending on the operating state”.  The description additionally indicates, perhaps without more clarification10, “The present invention also relates to a suitable method of operating the drivetrain.”  However, no particular connection of both a “first drive unit” and a “second drive unit” as claimed, or either one of them, to a drivetrain depending on an operating state is apparently disclosed, with the examiner being unable to guess as to which of the combustion engine, the plurality of generators, the electric motors, the at least one electric machines, and/or the machines as described from the German prior art publication applicant might intend to correspond to his first drive unit (20) and his second drive unit (30 or 40), or what the “drivetrain” and the “operating state” might in fact encompass.  Moreover, this does not apparently indicate possession of the full scope of drive train topologies that couple, for example, the first drive unit (e.g., alone), the second drive unit (e.g., alone), or both the first and second drive units to the drivetrain, in a method, medium, or vehicle with the drivetrain and the first and second claimed drive units arranged and functioning as claimed, to one of ordinary skill in the art.
For example only, the two (e.g., first and second) electric machines of the first and second drive units in applicant’s FIG. 2 appear to be separated by a wheelbase length of the vehicle, making any operable or dependent coupling of “both” of them (as the claims apparently encompass) to a (non-descript, single) “drivetrain” unlikely, based at least on electric vehicle drivetrain topologies known to the examiner.  Accordingly, the examiner believes applicant has not demonstrated possession, to those skilled in the art, of the full scope of the claimed invention.





[This part of the page intentionally left blank.]
Regarding claims 1, 9, and 11, applicant has not described by what algorithm11, or by what steps or procedure12, he i) compensated for “no-load” or “idling” (whatever that means) losses in the electric vehicle (claims 1 and 9) and ii) operated the first electric machine as a generator producing generator torque in an electrically neutral manner such that current does not flow in the no-load/idling operation of the first electric machine wherein generator torque is powered by the second drive unit (claims 1, 9, and 11), nor has he described by what algorithm, or by what steps or procedure, he caused the battery to supply power to the first electric machine, ostensibly “for torques of the first electric machine which occur due to drag on the first electric machine during the no-load or idling operation of the first electric machine” (claims 1, 9, and 11), whatever that might mean.
For example, no algorithm/steps/procedure for actual compensation of “no-load”  or “idling” losses e.g., by utilizing a second drive unit, an engine, second electric motor, or by battery supplied power, is apparently described is the specification, nor is an algorithm/steps/procedure described that would operate the first electric machine in the claimed manner, e.g., such that “current does not flow” when the first electric machine is producing generator torque powered by the second drive unit.  Applicant has merely described desired results, with no algorithm or steps/procedure for achieving them.  For example only, how (by what algorithm) did applicant determine vehicular no-load/idling losses in order to compensate them and achieve the neither positive nor negative torque while powering generator torque to or through (but which one?) the first electric machine, or while supplying battery power to the first electric machine?  How (by what algorithm) did applicant achieve operation of the first electric machine/first drive unit that provided neither a positive nor a negative torque with the first electric machine being operated in an electrically neutral manner such that current does not flow, when the first drive unit, as a real-world system, ostensibly/necessarily had/exhibited no-load/idling losses (e.g., occasioned by heat, drag, friction, etc.), that were not described in the specification as being determined or even determinable by applicant himself, in order to compensate for them, and when the first electric machine could be any or all electric machines covered by the claim?  How (by what algorithm) did applicant operate the engine or the second electric machine, i.e., at what RPM and torque, and how (by what algorithm) did he determine this RPM and torque, to so power the first electric machine operating as a generator just so that current (in one direction or the other) would not flow (e.g., somewhere?) in the first electric machine, and how (by what steps/procedure) was the second drive unit/engine arranged to even affect the first electric machine/first drive unit or at least compensate for its no-load/idling losses or powering a generator torque, when no connection between the first electric machine/first drive unit and the second drive unit/engine/second electric machine is apparently described?  How (by what algorithm) were the no-load/idling losses or apparent non-descript “torques” (?) that were apparently due to (non-descript) “drag” in the idling operation compensated by the power battery (apparently by supplied power), by applicant?  Accordingly, the examiner believes applicant has not demonstrated possession, to those skilled in the art, of the full scope of the claimed invention.
Similarly, applicant has not described by what algorithm, or by what steps or procedure, he caused the battery to supply power to the first electric machine for torques of the first electric machine which occur due to drag on the first electric  machine during the idling operation of the first electric machine.  Applicant has merely described a desired result, with no algorithm or steps/procedure for achieving it.  For example, the original specification described no “idling operation” or “drag”, and the present specification describes no relation between battery supplied power and either of these newly claimed terminologies or their predecessor terminologies, “no-load losses” or “entrainment losses”.  For example only, how was this battery supplied power (by what algorithm or steps/procedure) somehow “for torques of the first electric machine which occur due to drag on the first electric machine during the idling operation”, whatever that means?   Accordingly, the examiner believes applicant has not demonstrated possession, to those skilled in the art, of the full scope of the claimed invention.
Regarding claims 5, 6, 15, and 16, applicant has not described by what algorithm, or by what steps or procedure, he caused the second drive unit/engine/second electric machine to “mechanically power[] the generator torque”, whatever that means.  Rather applicant has merely described a desired result, as detailed above.
Regarding claims 7, 8, 17, and 18, applicant has not described by what algorithm, or by what steps or procedure, he caused the battery to electrically supply battery power to the first electric machine for torques of the first electric machine which occur due to drag on the first electric machine during the idling operation, whatever that means.  Rather applicant has merely described a desired result, as detailed above.
Claims 1, 3, 5 to 9, 11, and 13 to 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims when read in light of the specification are indefinite in their entireties.  Applicant has not reasonably explained (e.g., in the specification[13]) what is meant/encompassed by “idling losses” e.g., of the first electric machine, what is meant/encompassed by “idling operation” e.g., of the first electric machine, when no interconnections to or from the first electric machine and/or even relatively movable parts thereof is/are apparently described, how the first and second drive units might be connected and/or interrelated e.g., to a drivetrain and/or to each other and/or to drive the electric vehicle, what the generator torque is that the first electric machine somehow produces but is itself apparently powered by the second drive unit (e.g., apparently this torque is not a torque generating electricity, since no current is flowing, so what or how is this torque “generating” and how is it produced by operating the first electric machine, with the generating torque also somehow being “powered”14, whatever that means, by the second drive unit?), what are the “torques of the first electric machine” that occur due to “drag on the first electric machine” during the idling operation, with the first electric machine itself being expressly configured to provide no torque during the idling operation, etc., etc.
In claim 1, line 1, and in claim 9, lines 3 and 4, “idling losses” of the first electric machine are unclear from the teachings of the specification, e.g., since no connections or parts (or even particular relative operations that might result in idling) of the first electric machine are clearly described in the specification that might perhaps create or cause idling losses.
In claim 1, lines 5 to 7, in claim 9, lines 7 to 9, and in claim 11, lines 4 and 5, “a drivetrain coupled to the first drive unit, the second drive unit, or both the first and second drive unit the second drive unit depending on the operating state” is fully indefinite (and grammatically incorrect in [at least] two instances) and unclear/unsupported from the teachings of the specification, with “the operating state” (and the first occurrence of “the second drive unit” in claim 11) also being unclear and with insufficient antecedent basis (e.g., operating state of what particularly, defined particularly how?)
In claim 1, line 8, in claim 9, line 10, and in claim 11, line 11, “a[n] idling operation” is indefinite from the teachings of the specification, e.g., since no connections to or from the first electric machine and/or even parts thereof (e.g., that might cause idling relative to something else)  is/are apparently described.
In claim 1, line 10, in claim 9, line 12, and in claim 11, line 13, “the first electric vehicle, respectively” is fully indefinite and unclear, e.g., also having insufficient antecedent basis.
In claim 1, lines 11 to 14, in claim 9, lines 13 to 16, and in claim 11, lines 14 to 17 are unclear in their entireties, since the specification apparently described no driving of the electric vehicle or operating the electric vehicle to drive “using torque from the second drive unit” in an idling operation of the first electric machine, and it is unclear i) what the “depending” clause is intended to modify, ii) how it might affect the scopes of the clause(s) which follow, and iii) how anything might be said to “depend[] on” at least one of the recited limitations in the claim that the operation of literally any [hybrid] vehicle would  apparently [?] inherently/implicitly or obviously “depend[] on”15?).
In claim 1, line 15, in claim 9, line 17, and in claim 11, lines 18 and 19, “producing generator torque” is indefinite from the teachings of the specification (e.g., producing what torque particularly how, and how is it a “generator” torque if no current is flowing?  That is, what is being generated apparently by the produced torque if not current, and particularly how?)
In claim 1, line 16, in claim 9, line 19, and in claim 11, line 19, “an electrically neutral manner such that current does not flow” is fully indefinite from the teachings of the specification (e.g., what current, perhaps in or related to the first electric machine, and does not flow particularly where or in what?  For example, if no current flows from an insulated motor casing that would [if it did flow] create an electrical hazard and/or possibly shock passengers, then does this satisfy the limitation of “current does not flow”?  Why or why not?)
In claim 1, lines 16 and 17, in claim 9, lines 18 and 19, and in claim 11, line 20, “the generator torque is powered by the second drive unit” is indefinite from the teachings of the specification (e.g., how can a generator “torque”, a rotational force, somehow produced by operation of the first electric machine, also be “powered”, e.g., by the second drive unit?)
In the last three lines of claim 1, in the last three lines of claim 9, and in the last three lines of claim 11, “supply[ing] power to the first electric machine for torques of the first electric machine which occur due to drag on the first electric machine during the idling operation” is fully indefinite from the teachings of the specification (e.g., what does it mean that the power is supplied “for torques”, what are these “torques” and what is the claimed “drag”, etc.?)
In claim 5, lines 5 and 6, in claim 6, line 6, in claim 15, “mechanically powering the generator torque” is indefinite from the teachings of the specification (e.g., how can a “torque”, a rotational force, be powered?)
In claim 7, lines 4ff, in claim 8, lines 4ff, in claim 17, lines 4ff, and in claim 18, lines 5ff, “for torques of the first electric machine which occur due to drag on the first electric machine during the idling operation” is fully indefinite from the teachings of the specification, as detailed above.
In claim 11, in lines 11, 12, 18, etc., “the electric machine” has insufficient antecedent basis and is unclear.
In claim 11, line 14, “the no-load operation” has no apparent antecedent basis and is unclear.
Claim limitation “second drive unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  It is unclear (e.g., undescribed) how the second drive unit is configured “for driving the vehicle”, with it not even being disclosed as e.g., being connected to wheels or any other parts of a drivetrain. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 to 9, 11, 13, 17, and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (2012/0259492) in view of Frey (Germany, 102013211163; cited previously with machine translation).
Yamamoto et al. (‘492) reveals:
per claim 1, a method for compensating for idling losses of a first electric machine [e.g., 2A, 2B] in an electric vehicle, the electric vehicle having a first drive unit constituted as the first electric machine [e.g., 2A, 2B, 12A, 12B at the rear wheels], at least one battery [e.g., 9, and any other battery obviously provided in the vehicle e.g., for powering controller(s), etc.] for supplying power for a propulsion of the electric vehicle, and a second drive unit [e.g., 4-7] for driving the electric vehicle [e.g., at the front wheels], and a drivetrain coupled to the first drive unit, the second drive unit, or both the first drive unit and the second drive unit the second drive unit depending on the operating state [e.g., as shown and described with respect to FIG. 1], the method comprising:
operating the first electric machine in an idling operation [e.g., when the zero torque command is issued at FIG. 22; see also FIG. 24]; in which the first electric machine is configured to provide neither a positive nor a negative torque [e.g., when the zero torque command is issued at FIG. 22; see also FIG. 24] to accelerate or decelerate the first electric vehicle, respectively [e.g., according to Newton’s Second Law of Motion, i.e., when wheel torque is zero, acceleration/deceleration of the vehicle by that wheel torque is not provided]; and
in the idling operation of the first electric machine, driving the electric vehicle using torque from the second drive unit [e.g., paragraph [0099], claim 1, etc. describing the front wheel drive (mode)], and depending on at least one of a charge state of the battery [e.g., obviously for allowing the controllers (e.g., 8) and motors (2A, 2B) to operate, with neither obviously being able to operate without some charge in the battery/ies], a filling state of the fuel tank [e.g., obviously for allowing the internal combustion engine 4 to operate, as was well-known and conventional in hybrid vehicles], and predictive data for the route that the electric vehicle is traveling:
operating the first electric machine as a generator producing generator torque in an electrically neutral manner such that current does not flow, wherein the generator torque is powered by the second drive unit [e.g., this is part of an alternative limitation (separated by the “or” which follows immediately) that need not be shown when the other alternative limitation is shown], or
the at least one battery supplying power to the first electric machine for torques of the first electric machine which occur due to drag on the first electric machine during the idling operation of the first electric machine [e.g., paragraph [0047], “motors 2A, 2B of the rear-wheel drive device 1 that face the rear wheels Wr are connected to a battery 9 so that power supply from the battery 9 and energy regeneration to the battery 9 may be made”; wherein currents are provided to the motors 2A, 2B, obviously from the battery 9, during zero torque control as shown in FIG. 24, and these compensate for the motor losses that would have obviously included drag];
It may be alleged that Yamamoto et al. (‘492) does not reveal the battery supplying power to the first electric machine depending on e.g., predictive data for a route that the electric vehicle is traveling, although Yamamoto et al. (‘492) specifically teaches that the vehicle is driven, at various times, with a zero torque command(FIG. 22), where the motor(s) 2A, 2B are to produce zero torque.
However, in the context/field of hybrid vehicle control or control of vehicles with electric motor drive (paragraph [0044]), Frey (DE, 163) teaches that the generation of zero torque control[16] (claim 1) in the vehicle (e.g., as used for coasting periods, for traveling on an icy bridge, in the context of reducing the drive torque of the drive unit in curves, for obstacle avoidance to transfer more cornering forces to the road, etc.) and the establishment of maximum speeds for the vehicle may be effected in accordance with environmental conditions (e.g., uphill, downhill, inclines or declines, bridges, obstacles, traffic restrictions and traffic lights and their probable signal when they are reached, etc.; paragraphs [0011], [0022], etc.) on the future route of the vehicle (e.g., claim 5).
It would have been obvious to implement or modify the Yamamoto et al. (‘492) vehicle and method so that the zero torque commands would have been implemented e.g., for the rear wheels as in FIGS. 22 and 24, in response to environmental conditions (e.g., uphill, downhill, etc.) on the future route of the vehicle, as taught by Frey (DE, ‘163), in order to optimize driving stability of the vehicle, as taught by Frey (DE, ‘163), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Yamamoto et al. (‘492) vehicle and method would have rendered obvious:
per claim 1, in the idling operation of the first electric machine, driving the electric vehicle using torque from the second drive unit, and depending on at least one of a charge state of the battery [e.g., obviously for allowing the controllers (e.g., 8) and motors (2A, 2B) in Yamamoto et al. (‘492) to operate, with neither obviously being able to operate without some charge in the battery/ies], a filling state of the fuel tank [e.g., obviously for allowing the internal combustion engine 4 in Yamamoto et al. (‘492) to operate, as was well-known and conventional in hybrid vehicles], and predictive data for the route that the electric vehicle is traveling [e.g., the environmental conditions (e.g., uphill, downhill, etc.) on the future route of the vehicle, as taught by Frey (DE, ‘163) which would have obviously been used to generate zero torque control/commands to be applied e.g., to the (rear wheels of the vehicle in Yamamoto et al. (‘492)]:
per claim 3, depending from claim 1, wherein the predictive data for the route indicates a predicted elevation profile and/or a predicted speed profile [e.g., the environmental conditions on the future route of the vehicle, as taught by Frey (DE, ‘163), for establishing zero torque control/commands in Yamamoto et al. (‘492), including uphills, downhills, traffic lights and their probable signals when they are reached, etc.];
per claim 7, depending from claim 1, further comprising, when the idling operation of the first electric machine and the charge state of the at least one battery is above a defined threshold value [e.g., obviously the battery in Yamamoto et al. (‘492) is charged above a minimum value so that it is able to supply power e.g., to the motor(s) 2A, 2B e.g., as shown in FIG. 24], the at least one battery electrically supplying power to the first electric machine for torques of the first electric machine which occur due to drag on the first electric machine during the idling operation of the first electric machine [e.g., paragraph [0047] in Yamamoto et al. (‘492), “motors 2A, 2B of the rear-wheel drive device 1 that face the rear wheels Wr are connected to a battery 9 so that power supply from the battery 9 and energy regeneration to the battery 9 may be made”; wherein currents are provided to the motors 2A, 2B, obviously from the battery 9, during zero torque control as shown in FIG. 24, and these compensate for the motor losses that would have obviously included drag];
per claim 8, depending from claim 3, further comprising, when in the idling operation of the first electric machine, and in an operating state of the electric vehicle in which stop and go traffic and/or a hilly route are predicted, the at least one battery electrically supplying power to the first electric machine for torques of the first electric machine which occur due to drag on the first electric machine during the idling operation of the first electric machine [e.g., all of the environmental conditions on the future route as taught by Frey (DE, ‘163) such as for obviously using zero torque control on uphills, downhills for coasting, when approaching traffic lights, etc., in order to control the speed of the vehicle to optimize stability, as taught by Frey (DE, ‘163)];
per claim 9, a non-transitory machine-readable storage medium storage medium comprising instructions configured to cause a processor to execute a method for compensating for idling losses of a first electric machine [e.g., 2A, 2B in Yamamoto et al. (‘492)] in an electric vehicle, the electric vehicle having a first drive unit constituted as the first electric machine [e.g., 2A, 2B, 12A, 12B at the rear wheels, in Yamamoto et al. (‘492)], at least one battery [e.g., 9 in Yamamoto et al. (‘492), and any other battery obviously provided in the vehicle e.g., for powering controller(s), etc.] for supplying power for a propulsion of the electric vehicle, a second drive unit [e.g., 4-7 in Yamamoto et al. (‘492)] for driving the electric vehicle [e.g., at the front wheels, in Yamamoto et al. (‘492)], a drivetrain coupled to the first drive unit, the second drive unit, or both the first drive unit and the second drive unit the second drive unit depending on the operating state [e.g., as shown and described with respect to FIG. 1, in Yamamoto et al. (‘492)], the instructions causing the processor to:
operate the first electric machine in an idling operation [e.g., in Yamamoto et al. (‘492), when the zero torque command is issued at FIG. 22; see also FIG. 24]; in which the first electric machine is configured to provide neither a positive nor a negative torque [e.g., in Yamamoto et al. (‘492), when the zero torque command is issued at FIG. 22; see also FIG. 24] to accelerate or decelerate the first electric vehicle, respectively [e.g., according to Newton’s Second Law of Motion, i.e., when wheel torque in Yamamoto et al. (‘492) is zero, acceleration/deceleration of the vehicle by that wheel torque is not provided]; and
in the idling operation of the first electric machine, drive the electric vehicle using torque from the second drive unit [e.g., paragraph [0099], claim 1, etc. describing the front wheel drive (mode), in Yamamoto et al. (‘492)], and depending on at least one of a charge state of the battery [e.g., in Yamamoto et al. (‘492), obviously for allowing the controllers (e.g., 8) and motors (2A, 2B) to operate, with neither obviously being able to operate without some charge in the battery/ies], a filling state of the fuel tank [e.g., in Yamamoto et al. (‘492), obviously for allowing the internal combustion engine 4 to operate, as was well-known and conventional in hybrid vehicles], and predictive data for the route that the electric vehicle is traveling [e.g., the environmental conditions (e.g., uphill, downhill, etc.) on the future route of the vehicle, as taught by Frey (DE, ‘163) which would have obviously been used to generate zero torque control/commands to be applied e.g., to the (rear wheels of the vehicle in Yamamoto et al. (‘492)]:
operate the first electric machine as a generator producing generator torque in an electrically neutral manner such that current does not flow, wherein the generator torque is powered by the second drive unit [e.g., this is part of an alternative limitation (separated by the “or” which follows immediately) that need not be shown when the other alternative limitation is shown], or
cause the at least one battery to supply power to the first electric machine for torques of the first electric machine which occur due to drag on the first electric machine during the idling operation of the first electric machine [e.g., paragraph [0047] in Yamamoto et al. (‘492), “motors 2A, 2B of the rear-wheel drive device 1 that face the rear wheels Wr are connected to a battery 9 so that power supply from the battery 9 and energy regeneration to the battery 9 may be made”; wherein currents are provided to the motors 2A, 2B, obviously from the battery 9, during zero torque control as shown in FIG. 24, and these compensate for the motor losses that would have obviously included drag];
per claim 11, an electric vehicle, comprising:
a first drive unit constituted as a first electric machine [e.g., 2A, 2B, etc. in Yamamoto et al. (‘492)],
at least one battery configured to supply the first drive unit [e.g., 9 in Yamamoto et al. (‘492)], and a drivetrain [e.g., FIG. 1 in Yamamoto et al. (‘492)] coupled to the first drive unit, the second drive unit [e.g., 4-7 in Yamamoto et al. (‘492)], or both the first drive unit and the second drive unit the second drive unit depending on the operating state [e.g., as shown and described with respect to FIG. 1, in Yamamoto et al. (‘492)]
a second drive unit [e.g., 4-7 in Yamamoto et al. (‘492)] for driving the electric vehicle [e.g., 4-7 in Yamamoto et al. (‘492)];
a computer program product stored in the electric vehicle [e.g., the obvious memory in the control unit 8 (8A, 8B) for implementing the control/motor control as described by Yamamoto et al. (‘492), in order to receive the zero torque command, acquire (by calculation or look-up; FIGS. 22 and 24) the MOT loss (negative torque) value based on vehicle conditions/inputs, etc.] and configured to:
operate the electric machine in a idling operation [e.g., FIGS. 22 and 24 in Yamamoto et al. (‘492)] of the first electric machine in which the electric machine is configured to provide neither a positive or a negative torque [e.g., when the zero torque command is issued at FIG. 22 in Yamamoto et al. (‘492); see also FIG. 24] to accelerate or decelerate the first electric vehicle, respectively [e.g., according to Newton’s Second Law of Motion, i.e., when wheel torque in Yamamoto et al. (‘492) is zero, acceleration/deceleration of the vehicle by that wheel torque is not provided],
in the no-load operation of the first electric machine, operate the electric vehicle to drive using torque from the second drive unit [e.g., paragraph [0099], claim 1, etc. describing the front wheel drive (mode), in Yamamoto et al. (‘492)], and depending on at least one of a charge state of the battery [e.g., in Yamamoto et al. (‘492), obviously for allowing the controllers (e.g., 8) and motors (2A, 2B) to operate, with neither obviously being able to operate without some charge in the battery/ies], a filling state of the fuel tank [e.g., in Yamamoto et al. (‘492), obviously for allowing the internal combustion engine 4 to operate, as was well-known and conventional in hybrid vehicles], and predictive data for the route that the electric vehicle is traveling [e.g., the environmental conditions (e.g., uphill, downhill, etc.) on the future route of the vehicle, as taught by Frey (DE, ‘163) which would have obviously been used to generate zero torque control/commands to be applied e.g., to the (rear wheels of the vehicle in Yamamoto et al. (‘492)]:
operate the first electric machine as a generator producing generator torque in an electrically neutral manner such that current does not flow, wherein the generator torque is powered by the second drive unit [e.g., this is part of an alternative limitation (separated by the “or” which follows immediately) that need not be shown when the other alternative limitation is shown], or
cause the at least one battery to supply power to the first electric machine for torques of the first electric machine which occur due to drag on the first electric machine during the idling operation of the first electric machine [e.g., paragraph [0047] in Yamamoto et al. (‘492), “motors 2A, 2B of the rear-wheel drive device 1 that face the rear wheels Wr are connected to a battery 9 so that power supply from the battery 9 and energy regeneration to the battery 9 may be made”; wherein currents are provided to the motors 2A, 2B, obviously from the battery 9, during zero torque control as shown in FIG. 24, and these compensate for the motor losses that would have obviously included drag];
per claim 13, depending from claim 11, wherein the predictive data for the route indicates a predicted elevation profile and/or a predicted speed profile [e.g., the environmental conditions on the future route of the vehicle, as taught by Frey (DE, ‘163), for establishing zero torque control/commands in Yamamoto et al. (‘492), including uphills, downhills, traffic lights and their probable signals when they are reached, etc.];
per claim 17, depending from claim 11, wherein the computer program product is further configured to, when in the idling operation of the first electric machine and the charge state of the at least one battery is above a defined threshold value [e.g., at or above a charge state in which it is possible for the battery 9 to supply charge, in Yamamoto et al. (‘492)]: have the at least one battery [e.g., 9 in Yamamoto et al. (‘492)] supply power to the first electric machine for torques of the first electric machine which occur due to drag on the first electric machine during the idling operation of the first electric machine [e.g., paragraph [0047] in Yamamoto et al. (‘492), “motors 2A, 2B of the rear-wheel drive device 1 that face the rear wheels Wr are connected to a battery 9 so that power supply from the battery 9 and energy regeneration to the battery 9 may be made”; wherein currents are provided to the motors 2A, 2B, obviously from the battery 9, during zero torque control as shown in FIG. 24, and these compensate for the motor losses that would have obviously included drag];
per claim 18, depending from claim 13, wherein the computer program product is further operable to, when in the idling operation of the first electric machine, and in an operating state of the electric vehicle in which stop and go traffic and/or a hilly route are predicted [e.g., all of the environmental conditions on the future route as taught by Frey (DE, ‘163) such as for obviously using zero torque control on downhills for coasting, when approaching traffic lights, etc., in order to control the speed of the vehicle to optimize stability, as taught by Frey (DE, ‘163)], engage the at least one battery to supply power to the first electric machine for torques of the first electric machine which occur due to drag on the first electric machine during the idling operation of the first electric machine [e.g., paragraph [0047] in Yamamoto et al. (‘492), “motors 2A, 2B of the rear-wheel drive device 1 that face the rear wheels Wr are connected to a battery 9 so that power supply from the battery 9 and energy regeneration to the battery 9 may be made”; wherein currents are provided to the motors 2A, 2B, obviously from the battery 9, during zero torque control as shown in FIG. 24, and these compensate for the motor losses that would have obviously included drag]; 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Karl et al. (2017/0305299) uses a zero slip operation in an electric motor (FIG. 1), e.g., so that no-load losses of the second electric machine are used to decrease the electrical energy generated by the first electric machine to thereby prevent overcharging of a traction battery of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 This apparently implies being previously NOT coupled.
        2 An English abstract for this document (DE 102013112388)  has been provided by applicant, and the English abstract says, “The present invention relates to a drive train of a motor vehicle, which is designed as a hybridized drive train for several different drive machines. In various operating states of the drive train, an internal combustion engine and at least one electric machine are used. Depending on the operating status, these machines are integrated or coupled differently. The machines are functionally integrated in the drive train individually or in groups in different operating states. The operating conditions are adapted to the respective requirements of the driving operation of the motor vehicle. In this case, the one or more electric machines can be operated both as drive motors and as power generators. Furthermore, the present invention relates to a suitable method for operating the drive train.”
        3 See also e.g., the 2019 35 U.S.C. 112 Compliance Federal Register notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting page 62 of the Federal Register notice, “It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83.”
        4 Quoting the MPEP, “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        5 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        6 For example, electric/hybrid vehicles use (and have used) variable/switched reluctance (VR/SR) motors, permanent-magnetic (PM) motors, or both, e.g., for their desired operations and relative efficiencies at low and high loads, respectively (e.g., the efficiency of any motor at “no-load” in quotations is, from a theoretic point of view, at best indeterminate [i.e., 0/0], e.g., when the motor is off, or otherwise it is zero when the motor is on, since the motor is producing no desired output and consumes residual current I at no-load [0/I]), with low/high load efficiencies of motors often being inversely related (cf. a PM motor with rare-earth magnets), with these two classes of motors (e.g., VR and PM) having completely different no-load characteristics and loss mechanisms.
        7 For example, if the current in any part of the motor or motor circuit or its drive electronics was limited to 0.4 A during control, should that be considered “zero current control”?  If it was limited to 0.1 A?  0.01 A?  0.4 milliamps?  0.01 milliamps? Etc.
        8 Because an electric motor produces no output and consumes power while operating in a no-load state, its efficiency in that state is often said to be theoretically zero.
        9 For example, if the torque in any part of the motor or perhaps its output was limited to 10 N·m during control, should that be considered “torque current control”?  If it was limited to 2.4 N·m?  0.4 N·m? 0.1 N·m? Etc.
        10 The specification additionally indicates this, which the examiner cannot fully or definitively interpret e.g., as being part of the invention, or as being something else:  “Derived accordingly from the German Patent Application DE 10 2013 112 388 A1 are a device and a method via which the various machines of the motor vehicle can drive the drivetrain in a predefined manner as a function of a load demand on the same.”
        11 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        12 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        13 See MPEP 2111, and the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005), cited therein which recognizes:
        
        “The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).”
        
        14 E.g., how can a “torque” be “powered”?  Or, to phrase the question another way, how can a (rotational) force have energy?  Applicant is apparently not using these words in a conventional (or precise) manner.
        15 For example only, if a hybrid vehicle had no fuel in its fuel tank, then the engine (e.g., as a second drive unit) obviously couldn’t operate to power or produce torque.  So the operation of the second drive unit, or its powering, would apparently (?) have obviously “depend[ed] on” a filling state of a fuel tank.
        16 With “zero torque” expressly meaning a torque in which neither a braking torque nor an acceleration torque is transmitted to the drive wheels (paragraph [0011]).